                IN THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF HAWAII

EMI SAEGUSA-BEECROFT and       )       CIVIL NO. 18-00384 HG-KJM
ALEXANDER BEECROFT             )
                               )
           Plaintiffs,         )
                               )
     vs.                       )
                               )
HAWAIIAN AIRLINES, INC., and   )
DOE DEFENDANTS 1-10,           )
                               )
           Defendants.         )
                               )

 ORDER GRANTING DEFENDANT’S MOTION TO DISMISS WITHOUT LEAVE TO
                       AMEND (ECF No. 26)


     Plaintiffs Emi Saegusa-Beecroft and Alexander Beecroft filed

a Complaint against Defendant Hawaiian Airlines, Inc.

     The Complaint alleges that Plaintiffs were passengers on a

Hawaiian Airlines operated domestic flight from Honolulu, Hawaii

to Hilo, Hawaii.   Plaintiffs claim that part of the plane’s

interior ceiling landed on Emi Saegusa-Beecroft during the flight

to Hilo.

     The Complaint asserts that this Court has federal question

subject-matter jurisdiction pursuant to the Warsaw and Montreal

Conventions, the treaties governing passenger injuries on

international flights.

     Defendant Hawaiian Airlines, Inc. filed a Motion to Dismiss

for lack of subject-matter jurisdiction.     The Warsaw and Montreal

Conventions are inapplicable because there was no international

travel by the Plaintiffs.   Plaintiffs’ travel on a domestic,


                                   1
inter-island flight does not provide a basis for federal question

jurisdiction.   There is also no federal question jurisdiction in

this case pursuant to either the Federal Aviation Act or general

maritime law.

     Defendant’s Motion to Dismiss for Lack of Subject Matter

Jurisdiction (ECF No. 26) is GRANTED WITHOUT LEAVE TO AMEND.


                        PROCEDURAL HISTORY


     On October 9, 2018, Plaintiffs Emi Saegusa-Beecroft and

Alexander Beecroft filed a Complaint.    (ECF No. 1).

     On February 4, 2019, Defendant Hawaiian Airlines, Inc. filed

MOTION TO DISMISS FOR LACK OF SUBJECT MATTER JURISDICTION.    (ECF

No. 26).

     On February 20, 2019, Plaintiffs Emi Saegusa-Beecroft and

Alexander Beecroft filed their Opposition.    (ECF No. 28).

     On March 6, 2019, Defendant filed its Reply.    (ECF No. 29).

     The Court elected to decide the matter without a hearing

pursuant to District of Hawaii Local Rule 7.2(d).


                            BACKGROUND


     The Complaint alleges that on the morning of January 16,

2017, Plaintiffs Emi Saegusa-Beecroft and Alexander Beecroft

traveled on a domestic, inter-island flight from Honolulu, Hawaii

to Hilo, Hawaii.   (Complaint at ¶ 7, ECF No. 1).   The Complaint

alleges the plane was owned, operated, and maintained by



                                 2
Defendant Hawaiian Airlines.   (Id. at ¶¶ 7, 9).

     Plaintiffs claim that during the flight, part of the

interior ceiling of the plane struck Plaintiff Emi Saegusa-

Beecroft on the head, causing her injury.   (Id. at ¶ 8).

     Plaintiffs’ Complaint alleges that this Court has federal

question subject-matter jurisdiction pursuant to the Warsaw and

Montreal Conventions governing passenger injury claims on

international flights.   (Id. at ¶ 5).

     Defendant Hawaiian Airlines moves to dismiss on the basis

that there is no federal question jurisdiction.    Defendant

brought a factual attack to subject-matter jurisdiction.

Defendant provided the plane tickets and boarding passes for the

Plaintiffs’ January 16, 2017 travel on Hawaiian Airlines Flight

342 that specify the Plaintiffs’ domestic travel was from

Honolulu to Hilo.   (E-ticket Receipts for Plaintiffs’ January 16,

2017 flights, attached as Ex. A to Def.’s Motion to Dismiss, ECF

No. 26-3; Plaintiffs’ Boarding Passes, attached as Ex. B to

Def.’s Motion to Dismiss, ECF No. 26-4).

     Defendant also attached Plaintiffs’ Responses To

Interrogatories that admitted that Plaintiffs’ entire travel was

limited to the domestic, intrastate flight on Hawaiian Airlines

from Honolulu to Hilo.   (Pla.’s Responses to Interrogatories,

attached as Exs. C and D to Def.’s Motion to Dismiss, ECF No. 26-

5, 26-6).

     Defendant argues that the Warsaw and Montreal Conventions

are inapplicable because Plaintiffs did not travel

                                 3
internationally.

     Plaintiffs did not respond to Defendant’s Motion with any

affidavits or evidence to establish a factual basis for federal

question subject-matter jurisdiction.      Plaintiffs concede that

the Warsaw and Montreal Conventions do not apply because there

was no international flight.

     Rather, Plaintiffs claim that there may be a basis for

federal question subject-matter jurisdiction based on either the

Federal Aviation Act or general maritime law.


                          STANDARD OF REVIEW


     A plaintiff has the burden of proving that subject-matter

jurisdiction does in fact exist.       Thornhill Publ’g Co., Inc. v.

Gen. Tel. & Elecs. Corp., 594 F.2d 730, 733 (9th Cir. 1979).

     Federal Rule of Civil Procedure 12(b)(1) requires that a

case must be dismissed for lack of subject-matter jurisdiction

when the Court lacks a constitutional or statutory basis to

adjudicate the controversy.    Fed. R. Civ. P. 12(b)(1); Leeson v.

Transamerica Disability Income Plan, 671 F.3d 969, 975 (9th Cir.

2012).

     A challenge to the Court’s subject-matter jurisdiction may

be “facial or factual.”    Safe Air for Everyone v. Meyer, 373 F.3d

1035, 1039 (9th Cir. 2004).    In a facial attack, the party

challenging jurisdiction argues that the allegations contained in

a complaint are insufficient “on their face” to invoke federal

jurisdiction.   Id.   A facial challenge, therefore, mirrors a

                                   4
traditional motion to dismiss analysis.     The Court must take all

allegations contained in the pleading “to be true and draw all

reasonable inferences in [its] favor.”     Wolfe v. Strankman, 392

F.3d 358, 362 (9th Cir. 2004).

     In a factual attack, the party challenging jurisdiction

argues that the facts in the case, notwithstanding the

allegations in the Complaint, divest the Court of subject-matter

jurisdiction.    See White v. Lee, 227 F.3d 1214, 1242 (9th Cir.

2000).   No presumptive truthfulness attaches to the Complaint’s

allegations.    Id.   The party challenging jurisdiction presents

“affidavits or other evidence properly brought before the court”

indicating that subject matter jurisdiction is lacking.     Savage

v. Glendale Union High Sch., 343 F.3d 1036, 1039 n.2 (9th Cir.

2003).   The burden then shifts to “the party opposing the motion

[to] furnish affidavits or other evidence to satisfy its burden

of establishing subject matter jurisdiction.”     Id.; Colwell v.

Dep’t of Health and Human Serv., 558 F.3d 1112, 1121 (9th Cir.

2009).   Failure to present suitable evidence establishing

subject-matter jurisdiction necessitates dismissal.     Moore v.

Maricopa Cnty. Sheriff’s Office, 657 F.3d 890, 895 (9th Cir.

2011).

                               ANALYSIS


     Federal district courts are courts of limited jurisdiction.

Exxon Mobil Corp. v. Allapattah Servs., 545 U.S. 546, 552 (2005).

A party invoking the federal court’s jurisdiction has the burden


                                   5
of proving the actual existence of subject-matter jurisdiction.

Thompson v. McCombe, 99 F.3d 352, 353 (9th Cir. 1996).

       Subject-matter jurisdiction is conferred on federal courts

either through diversity jurisdiction pursuant to 28 U.S.C. §

1332 or through federal question jurisdiction pursuant to 28

U.S.C. § 1331.    Peralta v. Hispanic Bus., Inc., 419 F.3d 1064,

1068 (9th Cir. 2005).


I.     Diversity Jurisdiction


       There is no diversity jurisdiction in this case.

       Diversity jurisdiction exists where the matter in

controversy is between citizens of different States and the

amount in controversy exceeds $75,000, exclusive of interest and

costs.    28 U.S.C. § 1332(a)(1); Exxon Mobil Corp., 545 U.S. at

553.

       Plaintiffs are citizens of the State of Hawaii.    (Complaint

at ¶¶ 1-2, ECF No. 1).

       Defendant Hawaiian Airlines, Inc. is incorporated in

Delaware with its principal place of business in Honolulu,

Hawaii.    (Answer at ¶ 2, ECF No. 9).   Defendant is a citizen of

both Delaware and Hawaii for diversity purposes.    28 U.S.C. §

1332(c)(1); Indus. Tectonics Inc. v. Aero Alloy, 912 F.2d 1090,

1092 (9th Cir. 1990).

       There is not complete diversity between the Parties because

both Plaintiffs and Defendant are citizens of the State of

Hawaii.

                                  6
II.   Federal Question Jurisdiction


      Plaintiffs’ Complaint alleges that Plaintiffs were on a

flight from Honolulu, Hawaii to Hilo, Hawaii, on January 16,

2017.      Plaintiffs allege that a part of the aircraft’s ceiling

fell on Plaintiff Emi Saegusa-Beecroft while she flew from

Honolulu to Hilo.      (Complaint at ¶ 7, ECF No. 1).

      Plaintiffs’ Complaint alleges state law causes of action for

negligence.      (Id. at ¶¶ 13-18).

      Plaintiffs cited to the Warsaw and Montreal Conventions as

the basis for federal question subject-matter jurisdiction.         The

Warsaw and Montreal Conventions are inapplicable to this case.


      A.      The Warsaw and Montreal Conventions Are Inapplicable To
              Travel Solely On Domestic Flights


      The Montreal Convention is an international treaty to which

the United States is a signatory.         Convention for the Unification

of Certain Rules for International Carriage by Air, May 28, 1999,

S. Treaty Doc. No. 106-45, 1999 WL 33292734, at *29-*45

(“Montreal Convention”).

      The Montreal Convention governs “all international carriage

of persons, baggage or cargo performed by aircraft” and provides

the exclusive remedy for international passengers seeking damages

against airline carriers.      Id.; Narayanan v. British Airways, 747

F.3d 1125, 1127 (9th Cir. 2014).          The Montreal Convention is the

successor to the Warsaw Convention of 1929 and was the product of

the United Nations efforts to harmonize the various amendments to

                                      7
the Warsaw Convention’s system of liability for international

airline travel.   Id. at 1127 n.2.   Courts routinely rely upon

Warsaw Convention precedent when examining the Montreal

Convention.   Phifer v. Icelandair, 652 F.3d 1222, 1224 n.1 (9th

Cir. 2011).

     Carriage is “international” within the meaning of the

Montreal and Warsaw Conventions when the parties contracted for

travel between two separate signatory countries.    The

international carriage is determined by the parties’ intent, the

place of departure and the intended destination, and whether

there was a break in the carriage.    See Montreal Convention, Art.

1(2).

     A domestic leg of an international trip may fall within and

be covered by the Warsaw and Montreal Conventions when the

initial place of departure is in a different country than the

intended place of destination.   Zhang v. Air China Ltd., 866

F.Supp.2d 1162, 1167 (N.D. Cal. 2012).    The Court’s inquiry

begins with the information provided on the tickets, itinerary,

and documents of carriage.   Coyle v. P.T. Garuda Indonesia, 363

F.3d 979, 987 (9th Cir. 2004); Kruger v. United Air Lines, Inc.,

2007 WL 3232443, at *4 (N.D. Cal. Nov. 1, 2007).    The Court need

not consider a party’s subjective intent when the objective

evidence of the documents of carriage are unambiguous as to the

place of departure and the place of destination.    Id. (citing

Coyle, 363 F.3d at 991).

     Here, Defendant provided copies of the Plaintiffs’

                                 8
itineraries, e-tickets, and boarding passes that indicate

Plaintiffs’ place of departure was Honolulu, Hawaii and place of

destination was Hilo, Hawaii.   (Exs. A and B, attached to Def.’s

Motion, ECF Nos. 26-3 and 26-4).       In addition, Plaintiffs

admitted in their Responses to Interrogatories that they did not

fly internationally but their travel was limited to the route

between Honolulu and Hilo.   (Pla.’s Responses to Interrogatories,

attached as Exs. C and D to Def.’s Motion, ECF Nos. 26-5, 26-6).

     In a factual attack to subject-matter jurisdiction, the

burden shifts to the party opposing the motion to furnish

affidavits or other evidence to satisfy its burden of

establishing subject-matter jurisdiction.       Colwell v. Dep’t of

Health and Human Serv., 558 F.3d 1112, 1121 (9th Cir. 2009).

Failure to present suitable evidence establishing subject-matter

jurisdiction necessitates dismissal.       Moore v. Maricopa Cnty.

Sheriff’s Office, 657 F.3d 890, 895 (9th Cir. 2011).

     Plaintiffs did not submit any relevant evidence in response

to Defendant’s evidence that Plaintiffs’ flight was domestic.

Plaintiffs concede in their Opposition that the Warsaw and

Montreal Conventions are inapplicable and that they did not

travel internationally.

     There is no federal question jurisdiction pursuant to the

Warsaw and Montreal Conventions in this case.

     Plaintiffs attempt to invoke federal question subject-matter

jurisdiction in their Opposition based on the Federal Aviation

Act and general maritime law.   Neither provides a basis for

                                   9
federal question subject-matter jurisdiction in this case.


     B.   The Federal Aviation Act Does Not Provide Federal
          Question Subject-Matter Jurisdiction For Personal
          Injury Suits


     Plaintiffs claim in their Opposition that the Federal

Aviation Act may provide a basis for federal question subject-

matter jurisdiction.

     The Federal Aviation Act, 49 U.S.C. § 40101 et seq., is a

detailed statute that governs civil aviation within the

jurisdiction of the United States.   The Act does not create a

private right of action for personal injuries during air travel.

Martin v. Midwest Express Holdings, Inc., 555 F.3d 806, 808 (9th

Cir. 2009); In re Mexico City Aircrash, 708 F.2d 400, 404-08 (9th

Cir. 1983).

     Federal question jurisdiction exists when a plaintiff's well

pleaded complaint establishes either (1) that federal law creates

the cause of action or (2) that a state law claim necessarily

raises a stated federal issue, actually disputed and substantial,

which a federal forum may entertain without disturbing any

congressionally-approved balance of federal and state judicial

responsibilities.   Grable & Sons Metal Prod., Inc. v. Darue Eng'g

& Mfg., 545 U.S. 308, 314 (2005).

     There is nothing in the Complaint that would indicate

Plaintiffs’ claims raise a substantial question of federal law

that would confer federal question subject-matter jurisdiction.

Merrel Dow Pharm Inc. v. Thompson, 478 U.S. 804, 808 (1986).     The

                                10
mere presence of a federal issue in a state cause of action does

not confer federal question jurisdiction.   Id. at 817.

     Plaintiffs indicate that the Federal Aviation Act’s

regulations may provide a standard for their state law negligence

causes of action.   This does not confer the Court with federal

question jurisdiction.   The United States Supreme Court has

explained that there is no federal question jurisdiction when a

plaintiff’s state law claims require proof of a violation of a

federal regulation.   Id.

     Courts have consistently ruled that personal injury suits

that cite to the Federal Aviation Act and its regulations do not

provide a basis for federal question subject-matter jurisdiction.

O.S. v. Hageland Aviation Servs., 609 F.Supp.2d 889, 893 (D.

Alaska 2008); Bagley v. Teirstein, 2016 WL 5818567, at *3 (S.D.

Cal. Oct. 5, 2016); Brown v. City & Cty. of Honolulu, Civ. No.

14-00354 HG-KSC, 2015 WL 1564961, at *3 (D. Haw. Apr. 7, 2015).

     Plaintiffs also attempt to argue that their state law

negligence causes of action are preempted by the Federal Aviation

Act and its regulations.    The Ninth Circuit Court of Appeals has

expressly ruled that the Federal Aviation Act, its amendments,

and its regulations do not preempt state law personal injury

causes of action relating to air travel.    Gilstrap v. United Air

Lines, Inc., 709 F.3d 995, 1004 (9th Cir. 2013) (finding the Air

Carrier Access Act’s amendment to the Federal Aviation Act did

not have field-preemptive effects over plaintiff’s state law

negligence causes of action); Martin, 555 F.3d at 808 (finding

                                 11
the Federal Aviation Act does not preempt the field of airline

personal injury suits as the statute expressly preserves state

remedies and contemplates state tort suits for personal injury).


     C. There Is No Maritime Law Jurisdiction In This Case


     Plaintiffs also argue that general maritime law provides

jurisdiction over their Complaint.

     A party seeking to invoke federal maritime jurisdiction for

a tort claim must satisfy two conditions.

     First, maritime tort jurisdiction has a locality

requirement.   Grubart v. Great Lakes Dredge & Dock Co., 513 U.S.

527, 534 (1995).   The plaintiff must demonstrate that the tort

occurred on navigable water or demonstrate that the injury

suffered on land was caused by a vessel on navigable water.    Id.

     Second, maritime tort jurisdiction requires that the tort be

connected with traditional maritime activity.   Id.

     There are no allegations or facts presented in response to

the Defendant’s Motion to Dismiss that this case involves

injuries on navigable water or an accident that is connected to a

traditional maritime activity.

     General maritime jurisdiction is not conferred solely

because a plane flew over navigable water.   The United States

Supreme Court has explained that the mere fact that the alleged

wrong occurred or was located on or over navigable waters is

insufficient to turn an airplane negligence case into a maritime

tort.   Exec. Jet Aviation, Inc. v. City of Cleveland, Ohio, 409

                                 12
U.S. 249, 268 (1972).    To rule otherwise would confer general

maritime jurisdiction over all claims that occur on flights that

flew over navigable waters.    That is not the case.   Maritime

jurisdiction is generally limited in aviation cases to incidents

where the plane crashed into navigable waters.    In re Air Crash

at Belle Harbor, 2006 WL 1288298, *8-*10 (S.D. N.Y. May 9, 2006).

     There is no basis for general maritime law jurisdiction over

Plaintiffs’ Complaint.


III. Leave to Amend Complaint


     Plaintiffs request leave to amend their Complaint.

     Leave to amend may be granted unless it is clear that the

defective pleading cannot possibly be cured by the allegation of

additional facts.   Lee v. City of Los Angeles, 250 F.3d 668, 692

(9th Cir. 2001).

     Plaintiffs were required to file affidavits or other

evidence to satisfy its burden of establishing subject-matter

jurisdiction in opposition to Defendant’s factual attack to

subject-matter jurisdiction.    Colwell, 558 F.3d at 1121.

Plaintiffs failed to do so, which requires dismissal.     Moore, 657

F.3d at 895.

     Plaintiffs have not established any basis for subject-matter

jurisdiction.

     First, there is no diversity jurisdiction.

     Second, as explained above, the Federal Aviation Act does

not provide a private cause of action for Plaintiffs to assert

                                 13
against Defendant.   Martin, 555 F.3d at 808.    Plaintiffs’ state

law negligence causes of action do not provide a basis for

federal question jurisdiction.   Merrel Dow Pharm Inc., 478 U.S.

at 806; Brown, 2015 WL 1564961 at *3.     There is no basis for

maritime jurisdiction in this case.   Exec. Jet Aviation, Inc.,

409 U.S. at 268.

      Leave to amend would be futile and Plaintiffs’ request for

leave to amend is DENIED.   Lopez v. Smith, 203 F.3d 1122, 1130-31

(9th Cir. 2000).

      Defendant’s Motion to Dismiss (ECF No. 26) is GRANTED.

      Plaintiff’s Complaint is DISMISSED WITHOUT PREJUDICE.       Kelly

v. Fleetwood Enters., Inc., 377 F.3d 1034, 1036 (9th Cir. 2004)

(explaining that dismissal for lack of subject-matter

jurisdiction should be without prejudice).


IV.   Defendant’s Request for Sanctions


      Defendant requests in its Reply that the Court impose

sanctions on Plaintiffs’ counsel, Andrew Daisuke Stewart.

      Federal courts have “inherent power” to impose sanctions on

attorneys who abuse the judicial process through bad faith or

vexatious conduct.   Primus Automotive Financial Services, Inc. v.

Batarse, 115 F.3d 644, 648 (9th Cir. 1997).

      The Court declines to impose sanctions.




                                 14
                           CONCLUSION


     Defendant Hawaiian Airlines, Inc.’s Motion to Dismiss for

Lack of Subject Matter Jurisdiction (ECF No. 26) is GRANTED

WITHOUT LEAVE TO AMEND.

     Plaintiffs’ Complaint is DISMISSED WITHOUT PREJUDICE.

     The Clerk of Court is ORDERED to CLOSE THE CASE.

     IT IS SO ORDERED.

     DATED: April 12, 2019, Honolulu, Hawaii.




Emi Saegusa-Beecroft; Alexander Beecroft v. Hawaiian Airlines,
Inc., Doe Defendants 1-10; Civ. No. 18-00384 HG-KJM; ORDER
GRANTING DEFENDANT HAWAIIAN AIRLINES, INC.’S MOTION TO DISMISS
WITHOUT LEAVE TO AMEND (ECF No. 26)
                                15
